HiggiNS, J.
This Court is firmly committed to the rule that a defendant’s confessions of guilt must have been freely and voluntarily made before they are admissible in evidence against him at his trial. The cases establishing the rule are analyzed and discussed by this Court in State v. Barnes, 264 N.C. 517, 142 S.E. 2d 344. “When a confession is offered in evidence and challenged by objection, the court, in the absence of the jury, should determine whether the confession was free and voluntary. ... In the establishment of a factual background by which to determine whether the confessions meet the tests of admissibility, the trial court must make the findings of fact. When the facts so found are supported by competent evidence, they are conclusive on appellate courts, both State and Federal. ... Of course, the conclusions of law to be drawn from the facts found are not binding on the reviewing courts.” State v. Barnes, supra; State v. Davis, 253 N.C. 86, 116 S.E. 2d 365; Watts v. Indiana, 338 U.S. 49.
The court, upon competent evidence, found facts fully justifying the conclusion the defendant’s confession was voluntary and properly admissible in evidence against him. The officer testified and the court found the defendant was advised he had the right to counsel, to refuse to answer any questions, or to make any admissions; that any statements he made could be used against him at his trial; that he had a right to use the telephone (which he did); that he had a right to testify on the preliminary inquiry. This he refused to do. During all stages of the preliminary inquiry, the trial, and the preparation and presentation of the appeal, the defendant has been represented by his court-appointed counsel of record in this case. At the time when the FBI fingerprint record was identified, the jury was absent and the fingerprint record was never before it.
A careful review fails to disclose error of law in the trial.
No error.
MooRE, J., not sitting.